                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              July 02, 2021
                                                                           Nathan Ochsner, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

CORTRIE GAINES,                   § CIVIL ACTION NO.
         Plaintiff,               § 4:21-cv-01605
                                  §
                                  §
       vs.                        § JUDGE CHARLES ESKRIDGE
                                  §
                                  §
TIMOTHY VIGIL and                 §
HITTMAN TRANSPORT                 §
SERVICES INC,                     §
          Defendants.             §

                 ORDER ADOPTING
          MEMORANDUM AND RECOMMENDATION

     This case involves claims by Plaintiff Cortrie Gaines against
Defendants Timothy Vigil and Hittman Transport Services, Inc
for personal injuries sustained in a car accident. See Dkt 1-3 at 7.
     The case was referred for disposition to Magistrate Judge
Sam S. Sheldon. Dkt 5. Gaines subsequently filed an unopposed
motion to remand this action to state court, explaining that the
parties agree that this case doesn’t satisfy the required amount in
controversy. See Dkt 6. The Magistrate Judge recommended that
the motion by Reese be granted. Dkt 7. Neither party filed an
objection.
     The district court conducts a de novo review of those
conclusions of a magistrate judge to which a party has specifically
objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
which there is no objection, the reviewing court need only satisfy
itself that no clear error appears on the face of the record. See
Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
Douglass v United Services Automobile Association, 79 F3d 1415, 1420
(5th Cir 1996); see also FRCP 72(b) Advisory Comm Note
(1983).
    The Court has reviewed the pleadings, the record, the
applicable law, and the recommendation. No clear error appears
on the face of the record.
    The Memorandum and Recommendation of the Magistrate
Judge is ADOPTED as the Memorandum and Order of this Court.
Dkt 7.
    The motion to remand this action to state court by Plaintiff
Cortrie Gaines is GRANTED. Dkt 6.
    This case is REMANDED to the 157th Judicial District Court
of Harris County, Texas.
    The Clerk of Court is DIRECTED to provide a copy of this
Opinion to the District Clerk for Harris County, Texas.
    SO ORDERED.

    Signed on July 2, 2021, at Houston, Texas.




                            Hon. Charles Eskridge
                            United States District Judge




                               2
